BASKIN, Judge.
We affirm the final judgment ordering specific performance of a contract which provided for the sale to appellees of property owned by appellants. We find no error in the trial court’s ruling that appellees had complied with their contractual obligations by delivering the required additional deposit. Appellees were prevented by appellants from performing their remaining obligation, and appellants may not now be heard to complain. Waters v. Key Colony East, Inc., 345 So.2d 367 (Fla. 3d DCA), cert. dismissed, 348 So.2d 949 (Fla.1977); see generally Paul v. Hurley, 315 So.2d 536 (Fla. 4th DCA 1975).
With regard to the consolidated appeal, we find no abuse of discretion in the trial court’s award of attorney’s fees which were within the range suggested in affidavits of members of the Bar.
Affirmed.